DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

	
Applicant’s Submission of a Response
Applicant’s submission of a response on 6/10/2022 has been received and considered. In the response, Applicant amended claims 1 – 8, 10, 11, 13. Therefore, claims 1 – 20 are pending. 
 

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Charlotte Holoubek on June 17, 2022
The application has been amended as follows: 
Claim 1: A dynamic gameboard comprising:
an electronic control system; and
a board having a plurality of dynamic board pieces;
wherein the electronic control system includes a server, lift control board and a user interface, the server having a first processor, a first memory, and a first communication
device, wherein instructions are stored on the first memory to cause the first processor to
direct the lift control board to instruct the plurality of dynamic board pieces to move between
a first position and a second position, and between the second position and the first position,
where the first position is a fully extended up position and the second position is a fully
recessed down position; the lift control board having a second processor, a second memory,
and a second communication device, and the user interface having a third processor, a third
memory, and a third communication device; and 
	wherein the plurality of dynamic board pieces includes a plurality of tiles and a respective lift mechanism that raises and lowers each tile and the dynamic board pieces supports an adult human weight standing on the board when the tiles are both in the first position and the second position, and the plurality of tiles are spring biased to the second position.

	Claim 2: Cancelled

	Claim 3: The method dynamic gameboard of claim [[14]] 1 wherein the tile has a substantially planar top surface and substantially planar side surfaces, and the top surface is shaped as one of a right triangle, an equilateral triangle, a triangle with two interior angles measuring 45 degrees, a square, a pentagon, a hexagon, a trapezoid, and a regular polygon.

	Claim 12: Cancelled


Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: The Examiner’s amendment above have overcome the prior art rejection. Therefore, claims 1, 3 – 11 and 13 – 20 are allowable.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANKIT B DOSHI whose telephone number is (571)270-7863. The examiner can normally be reached Mon - Fri. ~8:00 - ~ 5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dmitry Suhol can be reached on 571-272-4430. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/A.D/Examiner, Art Unit 3715                                                                                                                                                                                                        
/WILLIAM H MCCULLOCH JR/Primary Examiner, Art Unit 3715